

115 HR 1340 IH: Interagency Cybersecurity Cooperation Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1340IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Engel introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Communications Commission to establish an Interagency Communications
			 Security Committee, and for other purposes.
	
 1.Short titleThis Act may be cited as the Interagency Cybersecurity Cooperation Act. 2.Interagency communications security committee (a)EstablishmentNot later than 6 months after the date of the enactment of this Act, the Federal Communications Commission shall establish an advisory committee to be known as the Interagency Communications Security Committee (in this section referred to as the Committee).
 (b)DutiesThe Committee shall— (1)review each communications security report submitted to the Committee under subsection (d) or (f);
 (2)recommend investigation to relevant agencies into any such communications security report; and (3)issue regular reports containing the results of any such investigation, the Committee’s findings following each communications security incident, and policy recommendations that may arise from each communications security incident to the following:
 (A)The agencies represented on the Committee. (B)The Committee on Energy and Commerce of the House of Representatives.
 (C)The Committee on Commerce, Science, and Transportation of the Senate. (D)The Permanent Select Committee on Intelligence of the House of Representatives.
 (E)The Select Committee on Intelligence of the Senate. (F)The Armed Services Committee of the House of Representatives.
 (G)The Armed Services Committee of the Senate. (H)The Committee on Homeland Security of the House of Representatives.
 (I)The Committee on Homeland Security and Governmental Affairs of the Senate. (J)The Foreign Affairs Committee of the House of Representatives.
 (K)The Foreign Relations Committee of the Senate. (c)MembershipThe Committee shall be composed of 8 members, who shall each possess the appropriate access to classified information commensurate with the sensitivity of the classified information such members shall access in the course of service on the Committee. The members of the Committee shall include only—
 (1)one appointee from the Commission, who shall not be a member of the Commission, to be appointed by the Chair of the Commission, who shall serve as Chair of the Committee;
 (2)one appointee from the Department of Defense, to be appointed by the Secretary of Defense; (3)one appointee from the Department of Homeland Security, to be appointed by the Secretary of Homeland Security;
 (4)one appointee from the Department of Justice, to be appointed by the Attorney General of the United States;
 (5)one appointee from the intelligence community, to be appointed by the Director of National Intelligence;
 (6)one appointee from the National Institute of Standards and Technology, to be appointed by the Director of the National Institute of Standards and Technology;
 (7)one appointee from the National Telecommunications and Information Administration, to be appointed by the Assistant Secretary of Commerce for Communications and Information; and
 (8)one appointee from the Office of Management and Budget, to be appointed by the Director of the Office of Management and Budget.
 (d)Public communications security reportsThe Committee shall consider communications security reports from communications network providers. (e)Application of critical infrastructure information protectionsFor purposes of subtitle B of title II of the Homeland Security Act of 2002 (6 U.S.C. 131 et seq.)—
 (1)communications networks shall be treated as critical infrastructure and protected systems defined in sections 2(4) and 212(6), respectively, of the Homeland Security Act of 2002 (6 U.S.C. 101(4); 6 U.S.C. 131(6)); and
 (2)with respect to critical infrastructure information relating to communications networks, the Federal Communications Commission (in addition to the Department of Homeland Security) shall be treated as a covered Federal agency defined in section 212(2) of such Act.
 (f)Agency communications security reportsNot less frequently than every 3 months, the head of each agency shall submit to the Committee a report of each communications security incident for the previous 3 months.
 (g)Continuation of committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the Committee. (h)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given that term in section 3502 of title 44, United States Code. (2)Communications networkIn this section, the term communications network means a network for the provision of wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, direct broadcast satellite service, or any other communications service.
 (3)Communications security incidentThe term communications security incident means any compromise, whether electronic or otherwise, of any telecommunications system that the agency has reason to believe—
 (A)resulted in Government-held or private information, including passwords and other similar means of access, being viewed or extracted; or
 (B)resulted in the presence of outside programming on an agency computer or other electronic device. (4)Communications Security ReportThe term communications security report means a description of a communications security incident or multiple communications security incidents referred to the Committee.
				